Case 1:20-cv-02724-MJD-JRS Document 1 Filed 10/21/20 Page 1 of 4 PageID #: 1


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


ALLSTATE VEHICLE AND PROPERTY                        )
INSURANCE CO., As subrogee of                        )
Tricia Veach,                                        )
                                                     )
               Plaintiffs,                           )       Case No. 1:20-cv-02724
                                                     )
       vs.                                           )
                                                     )
LOWES COMPANIES, INC. a/k/a LOWES                    )
HOME CENTERS, INC. and NEW WIDETECH                  )
INDUSTRIES, CO., LTD.,                               )
                                                     )
               Defendants.                           )


                                   NOTICE OF REMOVAL


       Now comes Defendant, Lowe’s Home Centers, LLC (improperly named Lowes

Companies, Inc.) a/k/a Lowe’s Home Centers, Inc. (“Lowe’s”), by counsel and pursuant to 28

U.S.C. §1441, 28 U.S.C. §1446 and 28 U.S.C. §1332, hereby files its Notice of Removal of

cause to the United States District Court for the Southern District of Indiana, Indianapolis

Division, from the Hendricks County Superior Court, Danville, Indiana, and respectfully states:

       1.      On September 9, 2020, Plaintiff Allstate Vehicle & Property Insurance Co., as

subrogee of Tricia Veach, (“Plaintiff”) commenced this action against Defendants by filing its

Complaint in Cause No. 32D04-2007-CT-000122 in the Superior Court of Hendricks County,

Indiana alleging that Defendants failed to properly to inspect and test the dehumidifier to ensure

against a fire hazard and failed to properly inspect and test the dehumidifier to ensure that it was

safe and not unreasonably dangerous when used to reduce humidity in a residential setting.

Therefore, resulting in significant smoke, fire related property damage and payment amounts in

excess of $246,000.
Case 1:20-cv-02724-MJD-JRS Document 1 Filed 10/21/20 Page 2 of 4 PageID #: 2


       2.      Lowe’s accepted service of the Summons and Complaint on or about September

21, 2020.

       3.      In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings and

orders served upon Lowe’s in the State Court Action are attached hereto as Exhibit A.

       4.      Plaintiff is seeking damages in excess of $246,000 therefore meeting the

jurisdictional threshold under 28 U.S.C. § 1446(a).

       5.      This action involves a controversy between citizens of different states: (a) The

Plaintiff Allstate Vehicle and Property Insurance Company, citizen of Delaware. It is a wholly

owned subsidiary of Allstate Insurance Holdings, LLC, a Delaware limited liability company and

a wholly owned subsidiary of The Allstate Corporation, also a Delaware corporation, a citizen of

Delaware. At the time of the commencement of this action Defendant Lowe’s was not and is not

a citizen of the State of Indiana, being a limited liability company organized and existing under

the laws of the State of North Carolina, with its principal place of business in North Carolina.

Lowe’s Home Centers, LLC is a manager-managed LLC with a single member, Lowe’s

Companies, Inc.     Lowe’s Company, Inc. is a North Carolina foreign corporation with its

principal place of business in North Carolina. Additionally, Defendant New Widetech is a

foreign entity with its principal place of business located at Section B, 34 FL. No. 16-1, Xinzhan

Rd., Banqiao Dist., New Taipei City 220, Taiwan (R.O.C.) Post Code 22041. New Widetech, as

a Taiwanese corporation, most closely resembles the American business form corporation and is

therefore a citizen of Taiwan.

       6.      A review of the state court docket reveals Defendant New Widetech has not

entered an appearance and it does not indicate that service has been effectuated.

       7.      That this action is one which the District Court of the United States has been

given original jurisdiction pursuant to 28 U.S.C. §1332.



                                                2
Case 1:20-cv-02724-MJD-JRS Document 1 Filed 10/21/20 Page 3 of 4 PageID #: 3


       8.       As required by 28 U.S.C. § 1446(b), this Notice of Removal is being filed within

30 days after Defendant’s receipt of information advising that the claim meets the jurisdictional

requirements.

       9.       Pursuant to 28 U.S.C. § 1332(a), this Court has original jurisdiction over this civil

action in that it involves a controversy between citizens of different states and the amount in

controversy as alleged by Plaintiff based on information to date exceeds $246,000.00, exclusive

of interest and costs. Thus, removal is proper in accordance with 28 U.S.C. § 1441(a).

       10.      Pursuant to 28 U.S.C. § 1446(d), Defendant is filing a Notice of Filing the Notice

of Removal with the Clerk of the Superior Court of Hendricks County, Indiana

contemporaneously with the filing of said Notice of Removal in this Court, giving notice to all

parties and the State Court. A copy of the Notice of Filing the Notice of Removal (without its

exhibits) is attached hereto as Exhibit B.

       11.      Lowe’s has not filed any responsive pleadings in the State Court Action.

       WHEREFORE, Lowe’s Home Centers, LLC respectfully requests that this action

proceed in the United States District Court for the Southern District of Indiana as a removed

claim or cause of action under 28 U.S.C. §§, 1332, 1441 and 1446.


                                              Respectfully submitted,

                                              /s/ Pamela A. Paige
                                              Pamela A. Paige (#16163-49)
                                              PLUNKETT COONEY, P.C.
                                              300 North Meridian, Suite 990
                                              Indianapolis, Indiana 46204
                                              P: (317) 964-2730
                                              F: (317) 964-2744
                                              Email: ppaige@plunkettcooney.com
                                              Counsel for Lowe’s Companies, Inc. a/k/a Lowe’s
                                              Home Centers, LLC




                                                  3
Case 1:20-cv-02724-MJD-JRS Document 1 Filed 10/21/20 Page 4 of 4 PageID #: 4


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 21, 2020, a copy of the foregoing was
filed electronically. Notice of this filing will be sent to the following parties by operation of the
CM/ECF System. Parties may access this filing through the Court’s system:

Brad M. Gordon
GROTEFELD, HOFFMANN, GORDON, OCHOA
  & EVINGER, LLP
311 S. Wacker Drive, Suite 1500
Chicago, Illinois 60606
3212.551.0200
312.601.2402
bgordon@ghlaw-llp.com




                                                      /s/ Pamela A. Paige
                                                      Pamela A. Paige (16163-49)


PLUNKETT COONEY, P.C.
300 North Meridian, Suite 990
Indianapolis, Indiana 46204
P: (317) 964-2730
F: (317) 964-2744
Email: ppaige@plunkettcooney.com


Open.P1102.P1102.25137523-1




                                                 4
